Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 21, 2018

The Court of Appeals hereby passes the following order:

A18A0145. WIGGINS v. THE STATE.

      Following a jury trial, Jaime Wiggins was found guilty on March 13, 2013 of
driving too fast for conditions, failure to maintain a lane, driving with a
suspended/revoked license, driving under the influence of alcohol, leaving the scene
of an accident, and reckless driving. Wiggins filed a timely notice of appeal, appealing
the judgment and conviction, and asked that nothing be omitted from the record on
appeal. However, on July 18, 2017, the court reporter sent a letter to the superior
court clerk stating that her equipment containing the trial transcript “crashed,” and the
transcript could not be recovered. Wiggins failed to file a motion for new trial.
Instead, he continued with his appeal, wherein he claimed three enumerated errors: (1)
the inability to obtain a trial transcript deprived him of his due process right to appeal
his conviction; (2) evidence presented at trial was insufficient; and (3) the trial court
erred in denying Wiggins’s motion in limine to suppress an out-of-court identification.
Wiggins claims that a trial transcript would aid in his arguments regarding the second
and third enumerated errors.


      While[a] motion for new trial need not be filed as a condition precedent to
appeal . . . where matters complained of arise or are discovered subsequent to verdict
or judgment which otherwise would not appear in the record, such as newly
discovered evidence, and in other like instances, a motion for new trial or other
available procedure shall be filed and together with all proceedings thereon shall
become a part of the record on appeal.
OCGA § 5-6-36 (a) (emphasis supplied). One of the matters of which Wiggins
complains - that he has been unable to obtain a trial transcript- arose subsequent to
the verdict. Therefore Wiggins was required to file a motion for new trial pursuant to
OCGA § 5-6-36 (a). See OCGA § 5-5-41 (a). “This Court serves to correct errors of
the trial court.” Dimauro v. State, 341 Ga. App. 710, 722 (3) (c), n. 44 (801 SE2d
558) (2017) (citation and punctuation omitted). Wiggins failed to allow the trial court
to rule on the alleged error. As Wiggins failed to comply with the procedure regarding
a motion for new trial, we lack jurisdiction over this appeal. See OCGA § 5-6-36 (a).
Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  05/21/2018
                                                I certify that the abov e is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.